Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Irma Williams appeals the district court’s order adopting the magistrate judge’s recommendation to substitute the United States as the party Defendant and dismissing her civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Williams v. Sabo, 2012 WL 1432447 (W.D.N.C. Apr. 25, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.